SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended. Filed by the registrant [X] Filed by a party other than the registrant [ ] Check the appropriate box: Preliminary Proxy Statement [ ] Confidential for Use of the Commission only (as permitted by Rule 14a-6(e)(2) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to §§ 240.14a-12 [ ] 1-800-FLOWERS.COM, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. [ ]Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transactions applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ]Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11 and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1-800-FLOWERS.COM, INC. One Old Country Road Carle Place, New York11514 Notice of Annual Meeting of Stockholders December 12, 2011 The Annual Meeting of Stockholders (the “Annual Meeting”) of 1-800-FLOWERS.COM, Inc. (the “Company”) will be held at One Old Country Road, Carle Place, New York 11514, Fourth Floor Conference Room (the “Meeting Place”), on Monday, December12, 2011 at 9:00 a.m. eastern standard time, or any adjournment thereof, for the following purposes, as more fully described in the Proxy Statement accompanying this notice: (1)To elect three Directors to serve until the 2014 Annual Meeting or until their respective successors shall have been duly elected and qualified; (2)To ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending July 1, 2012; (3)To approve an amendment to the 2003 Long Term Incentive and Share Award Plan, as Amended and Restated on October 22, 2009, to increase the share reserve by 3,250,000 shares; (4)Advisory vote on executive compensation; (5)Advisory vote on the frequency of holding future advisory votes on executive compensation; and (6)To transact such other matters as may properly come before the Annual Meeting. Only stockholders of record at the close of business on October13, 2011 will be entitled to notice of, and to vote at, the Annual Meeting.A list of stockholders eligible to vote at the Annual Meeting will be available for inspection at the Annual Meeting, and for a period of ten days prior to the Annual Meeting, during regular business hours at the Meeting Place. All stockholders are cordially invited to attend the Annual Meeting in person.Whether or not you expect to attend the Annual Meeting, your proxy vote is important.To assure your representation at the Annual Meeting, you are urged to cast your vote, as instructed in the Notice of Internet Availability of Proxy Materials, over the Internet or by telephone as promptly as possible.If you received a copy of the proxy materials by mail, you may sign, date and mail the proxy card in the envelope provided.Any stockholder of record attending the Annual Meeting may vote in person, even if he or she has voted over the Internet, by telephone or returned a completed proxy card.You may revoke your proxy at any time prior to the Annual Meeting.If you attend the Annual Meeting and vote by ballot, your proxy will be revoked automatically and only your vote at the Annual Meeting will be counted. By Order of the Board of Directors /s/ Gerard M. Gallagher Gerard M. Gallagher Corporate Secretary Carle Place, New York October 31, 2011 YOUR VOTE IS EXTREMELY IMPORTANT.YOU ARE URGED TO VOTE BY TELEPHONE OR INTERNET AS PROMPTLY AS POSSIBLE.ALTERNATIVELY, IF YOU RECEIVED A PAPER PROXY CARD BY MAIL, YOU MAY COMPLETE, SIGN AND RETURN THE PROXY CARD BY MAIL. 1-800-FLOWERS.COM, INC. PROXY STATEMENT October 31, 2011 This Proxy Statement is furnished to stockholders of record of 1-800-FLOWERS.COM, Inc. (the “Company”) as of October 13, 2011 (the “Record Date”) in connection with the solicitation of proxies by the Board of Directors of the Company (the “Board of Directors” or the “Board”) for use at the Annual Meeting of Stockholders (the “Annual Meeting”) which will be held at One Old Country Road, Carle Place, New York 11514, Fourth Floor Conference Room (the “Meeting Place”), on Monday, December 12, 2011 at 9:00 a.m. eastern standard time or any adjournment thereof. In accordance with rules and regulations adopted by the Securities and Exchange Commission, instead of mailing a printed copy of our proxy materials to every stockholder, we are now furnishing proxy materials to our stockholders on the Internet.If you received a Notice of Internet Availability of Proxy Materials by mail, you may not receive a printed copy of the proxy materials other than as described below.Instead, the Notice of Internet Availability of Proxy Materials will instruct you as to how you may access and review all of the important information contained in the proxy materials.The Notice of Internet Availability of Proxy Materials also instructs you as to how you may submit your proxy by telephone or over the Internet.If you received a Notice of Internet Availability of Proxy Materials by mail and did not receive proxy materials by mail and would like to receive a printed copy of our proxy materials, you should follow the instructions for requesting such materials included in the Notice of Internet Availability of Proxy Materials. The Securities and Exchange Commission’s rules permit us to deliver a single Notice or set of Annual Meeting materials to one address shared by two or more of our stockholders.This delivery method is referred to as “householding” and can result in significant cost savings.To take advantage of this opportunity, we have delivered only one proxy statement and annual report to multiple stockholders who share an address, unless we received contrary instructions from the impacted stockholders prior to the mailing date.We agree to deliver promptly, upon written or oral request, a separate copy of the Notice or Annual Meeting materials, as requested, to any stockholder at the shared address to which a single copy of those documents was delivered.If you prefer to receive separate copies of the proxy statement or annual report, contact Broadridge Financial Solutions, Inc. at 1.800.542.1061 or in writing at Broadridge, Householding Department, 51 Mercedes Way, Edgewood, New York 11717.If you are currently a stockholder sharing an address with another stockholder and wish to receive only one copy of future Notices, proxy statements and annual reports for your household, please contact Broadridge at the above phone number or address. Shares cannot be voted at the Annual Meeting unless the owner is present in person or by proxy.All properly executed and unrevoked proxies in the accompanying form that are received in time for the Annual Meeting will be voted at the Annual Meeting or any adjournment thereof in accordance with instructions thereon, or if no instructions are given, will be voted “FOR” the election of the named nominees as Directors of the Company, “FOR” the ratification of the appointment of Ernst & Young LLP, as the Company’s independent registered public accounting firm, for the fiscal year ending July 1, 2012, “FOR” the approval of an amendment to the 2003 Long Term Incentive and Share Award Plan, as Amended and Restated on October 22, 2009, to increase the share reserve by 3,250,000 shares, “FOR” the approval of the executive compensation and “THREE YEARS”with respect to the frequency of future advisory votes on executive compensation; and will be voted in accordance with the discretion of the person appointed as proxy with respect to other matters which may properly come before the Annual Meeting.Any person giving a proxy may revoke it by written notice to the Company at any time prior to the exercise of the proxy.In addition, although mere attendance at the Annual Meeting will not revoke the proxy, a stockholder who attends the Annual Meeting may withdraw his or her proxy and vote in person.Abstentions and broker non-votes will be counted for purposes of determining the presence or absence of a quorum for the transaction of business at the Annual Meeting.Abstentions will be counted in tabulations of the votes cast on each of the proposals presented at the Annual Meeting, whereas broker non-votes will not be counted for purposes of determining whether a proposal has been approved. The Annual Report of the Company (which does not form a part of the proxy solicitation materials) is being made available on www.proxyvote.com concurrently herewith to stockholders. The mailing address of the principal executive office of the Company is One Old Country Road, Suite 500, Carle Place, New York 11514.It is anticipated that the Notice of Internet Availability of Proxy Materials is first being sent to stockholders on or about October 31, 2011.The proxy statement and form of proxy relating to the 2011 Annual Meeting is first being made available to stockholders on or about October 31, 2011. . VOTING SECURITIES The Company has two classes of voting securities issued and outstanding, its Class A common stock, par value $0.01 per share (the “Class A Common Stock”), and its Class B common stock, par value $0.01 per share (the “Class B Common Stock”, and together with the Class A Common Stock, the “Common Stock”), which generally vote together as a single class on all matters presented to the stockholders for their vote or approval.At the Annual Meeting, each stockholder of record at the close of business on October 13, 2011 of Class A Common Stock will be entitled to one vote for each share of Class A Common Stock owned on that date as to each matter presented at the Annual Meeting and each stockholder of record at the close of business on October 13, 2011 of Class B Common Stock will be entitled to ten votes for each share of Class B Common Stock owned on that date as to each matter presented at the Annual Meeting.On October 13, 2011, 27,471,639 shares of Class A Common Stock and 36,858,465 shares of Class B Common Stock were outstanding.A list of stockholders eligible to vote at the Annual Meeting will be available for inspection at the Annual Meeting, and for a period of ten days prior to the Annual Meeting, during regular business hours at the Meeting Place. METHODS OF VOTING Stockholders can vote in person at the Annual Meeting or by proxy.There are three ways to vote by proxy: ·By Telephone You can vote by telephone by calling1.800.690.6903 ·By Internet You can vote over the Internet atwww.proxyvote.com by following the instructions on the proxycard; or ·By Mail If you received your proxy materials by mail, you can voteby mail by signing, dating and mailing the enclosed proxy card. Telephone and Internet voting facilities for stockholders of record will be available 24 hours a day and will close at 11:59 p.m. (EDT) on December 11, 2011. PROPOSAL 1 ELECTION OF DIRECTORS Unless otherwise directed, the persons appointed in the accompanying form of proxy intend to vote at the Annual Meeting “FOR” the election of the nominees named below as Class III Directors of the Company to serve until the 2014 Annual Meeting or until their successors are duly elected and qualified.If any nominee is unable to be a candidate when the election takes place, the shares represented by valid proxies will be voted in favor of the remaining nominees.The Board of Directors does not currently anticipate that any of the nominees will be unable to be a candidate for election. Pursuant to the Company’s Third Amended and Restated Certificate of Incorporation, the Board of Directors has been divided into three classes, denominated Class I, Class II and Class III, with members of each class holding office for staggered three-year terms or until their respective successors are duly elected and qualified.The Board of Directors currently consists of eight members, three of whom are Class III Directors and each of whose term expires at the Annual Meeting.Each of such Class III Directors is a nominee for election.The nominees for Class III Directors are Messrs. James F. McCann, Christopher G. McCann and Larry Zarin.The Class I Directors are Messrs. Lawrence Calcano, James Cannavino and Jeffrey C. Walker, whose terms expire at the 2012 Annual Meeting.The Class II Directors are Messrs. John J. Conefry, Jr. and Leonard J. Elmore, whose terms expire at the 2013 Annual Meeting.At each Annual Meeting, the successors to the Directors whose terms have expired are elected to serve from the time of their election and qualification until the third Annual Meeting following their election or until a successor has been duly elected and qualified.The Company’s Third Amended and Restated Certificate of Incorporation authorizes the removal of Directors under certain circumstances. The affirmative vote of a plurality of the Company’s outstanding common stock present in person or by proxy at the Annual Meeting is required to elect the nominees for Directors. Information Regarding Nominees for Election as Directors (Class III Directors) The following information with respect to the principal occupation or employment, other affiliations and business experience of each of the three nominees during the last five years has been furnished to the Company by such nominee. James F. McCann, age 60, is the founder of the Company and has served as the Company’s Chairman of the Board and Chief Executive Officer since inception.Mr. McCann has been in the floral industry since 1976 when he began a retail chain of flower shops in the New York metropolitan area.Mr. McCann is a member of the Board of Directors of Willis Holdings Group and serves as a member ofit's Compensation Committee.James F. McCann is the brother of Christopher G. McCann, a Director and the President of the Company. As the Company’s Chairman of the Board and Chief Executive Officer since inception Mr. J. McCann brings to the Board his deep understanding of the Company’s strategic business goals and extensive experience with both Company and industry-specific opportunities and challenges.Mr. J. McCann’s current and prior service on other public company boards of directors and their Compensation Committees provide the Board with valuable board-level experience.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Christopher G. McCann, age 50, has been the Company’s President since September 2000 and prior to that had served as the Company’s Senior Vice President and has been President of the Consumer Floral Brand since July, 2010.Mr. McCann has been a Director of the Company since inception.Mr. McCann is a member of the Board of Trustees of Marist College.Mr. C. McCann was a member of the Board of Directors for Bluefly, Inc. from 2005 until 2008 and Neoware, Inc. from 1998 until 2007.Christopher G. McCann is the brother of James F. McCann, the Company’s Chairman of the Board and Chief Executive Officer. Due to Mr. C. McCann’s various positions within the Company over the course of 20+ years, he brings to the Board a unique insight into the day-to-day operations of the Company and its subsidiaries as well as its strategic vision.In addition, his prior service on other public company boards of directors provide the Board with valuable board-level experience.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Larry Zarin, age 57, has been a director of the Company since March 2009.Mr. Zarin is Senior Vice President and Chief Marketing Officer for Express Scripts, a Fortune 500 company whose goal is to make the use of prescription drugs safer and more affordable. He joined Express Scripts in 1996 as president of Express Scripts Vision, a subsidiary.He remained with the subsidiary until the sale of the company in 1998, when he then joined the Express Scripts parent company.During his tenure at Express Scripts, he has taken a leading role in the successful integration of the company’s numerous major acquisitions, including ValueRx, Diversified Pharmaceutical Services, NPA, CuraScript and Priority Healthcare.Before joining Express Scripts Vision, Mr. Zarin headed a St. Louis consulting firm.Mr. Zarin is also a Director of several not-for-profit organizations. Mr. Zarin has extensive product and brand marketing and business leadership skills from his career at Express Scripts.He also has experience overseeing and integrating merger and acquisition transactions at an executive level.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Unless otherwise instructed, the proxy holders will vote the proxies received by them “FOR” the election of the Class III directors. THE BOARD RECOMMENDS THAT THE STOCKHOLDERS VOTE FOR THE ELECTION OF MESSRS. J. McCANN, C. McCANN AND ZARIN AS CLASS III DIRECTORS TO SERVE IN SUCH CAPACITY UNTIL THE 2 INFORMATION REGARDING DIRECTORS WHO ARE NOT NOMINEES FOR ELECTION AT THIS ANNUAL MEETING The following information with respect to the principal occupation or employment, other affiliations and business experience during the last five years of each Director who is not a nominee for election at this Annual Meeting has been furnished to the Company by such Director. Lawrence Calcano, age 48, has been a Director of the Company since December 2007.Mr. Calcano is the Chairman and Chief Executive Officer of Bite Tech, Inc., a technology company devoted to improving human performance and optimal health through the creation of drug-free performance mouthwear, since January, 2010.He was the founder and Chief Executive Officer of Calcano Capital Advisors, Inc., an advisory and investment firm focusing on the broad technology industry, established in June 2007 until January 2010. From 1990 to June 2007, Mr. Calcano was employed by Goldman, Sachs & Co, most recently serving as the co-head of the firm’s Global Technology Banking Group from 2002 until June 2007 and as the Co-COO of that group from 1997 to 2002.Mr. Calcano was previously a Director of the Company from July 1999 to December 2003. Mr. Calcano’s knowledge of the technology industry and investment and transactional experience across all of the sub-sectors of technology, including software, the internet, communications equipment, service and semiconductors, having worked on many transactions within all of these sectors provides the Board with valuable knowledge and insight in the areas of e-commerce and technology as well as operational experience gained in his executive level positions at Goldman, Sachs & Co.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. James Cannavino, age 67, has been a Director of the Company since June 2007.Mr. Cannavino has been Chairman of the Board of Direct Insite since 2000 and was appointed Chief Executive Officer in December 2002.Direct Insite is a global provider of financial supply chain automation across procure-to-pay and order-to cash business processes.From September 1997 through April 2000, he was elected non-executive Chairman of Softworks, Inc. (a wholly owned subsidiary of Direct Insite, formerly Computer Concepts), which went public and was later sold to EMC.Mr. Cannavino was also the Chief Executive Officer and Chairman of the Board of Directors of Cybersafe, Inc., a company specializing in network security.Prior to Cybersafe, Mr. Cannavino was hired as President and Chief Operating Officer of Perot Systems Corporation.In 1996 he was elected to serve as Chief Executive Officer through July 1997.Mr. Cannavino presently serves on the Boards of the National Center for Missing and Exploited Children and The International Center for Missing and Exploited Children.He is the immediate past chairman of the Board of Marist College in Poughkeepsie, New York and continues to serve on that board. Prior to Perot Systems, Mr. Cannavino worked at IBM in a career that spanned thirty years beginning in 1963.Mr. Cannavino’s numerous years of experience in executive level positions in the technology industry provides the Board with a wealth of valuable insight and knowledge regarding business strategy, operational and management experience in the technology industry.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. John J. Conefry, Jr., age 67, has been a Director of the Company since October 2002.Mr. Conefry is Vice Chairman of the Board of Directors of Astoria Financial Corporation and its wholly-owned subsidiary, Astoria Federal Savings, since September 1998.He formerly served as the Chairman of the Board and CEO of Long Island Bancorp and The Long Island Savings Bank from September 1993 until September 1998.Prior thereto, Mr. Conefry was a Senior Vice President of Merrill Lynch, Pierce, Fenner & Smith, Inc., where he served in various capacities, including Chief Financial Officer.Mr. Conefry was a partner in the public accounting firm of Deloitte & Touche, LLP (formerly, Deloitte Haskins & Sells).Mr. Conefry serves on the board of Wheel Chair Charities, Inc., among others. As a result of Mr. Conefry’s professional experience, Vice Chairman position at Astoria and tenure on our Board of Directors, he provides the Board with financial expertise, experience in risk management and executive managerial experience.Mr. Conefry qualifies as an audit committee financial expert and is financially sophisticated within the meaning of the NASDAQ Stock Market Rules.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Leonard J. Elmore, age 59, has been a Director of the Company since October 2002.Mr. Elmore has been the Chief Executive Officer of iHoops, the official youth basketball initiative of the NCAA and NBA since May, 2010 and served as a Board Member from its inception in April, 2009 until May, 2010.Prior to joining iHoops, he was a Partner with the law firm of Dreier LLP in its New York City headquarters from September 2008 until February 2009.Prior to his employment with Dreier LLP in September, 2008, Mr. Elmore served as Senior Counsel with Dewey & LeBoeuf from October 2004 until March 2008. Prior thereto, Mr. Elmore served as the President of Test University, a leading provider of internet-delivered learning solutions for pre-college students, from 2001 to 2003.Mr. Elmore has served on the Board of Directors of Lee Enterprises, Inc. since February, 2007 and is currently a member of their Audit Committee.Mr. Elmore continues to fulfill his commitment to public service as a Trustee on the University of Maryland Board of Trustees, and a Commissioner on the John and James L. Knight Foundation’s Knight Commission on Intercollegiate Athletics. Mr. Elmore’s career has spanned many different sectors from the diverse public service sectors tolaw firm experience.He provides the Board a wealth of business strategy, operational and management experience. We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Jeffrey C. Walker, age 56, has been a Director of the Company since February 1995.Immediately prior to his retirement in December 2007, Mr. Walker served as the Chairman of CCMP Capital Advisors, LLC, a private equity firm, from August 2006.Prior thereto and from 1988 he was the Managing Partner of JPMorgan Partners, the private equity group of J.P. Morgan Chase & Co. and a General Partner thereof from 1984.He was also a vice chairman of J.P. Morgan Chase & Co.Mr. Walker was the Chairman of Millennium Promise, a non-profit organization dedicated to ending extreme poverty, hunger and disease until September 2011.He is currently an Executive in Residence at the Harvard Business School.Mr. Walker is also a Director of several private companies. Mr. Walker has extensive financial expertise, corporate governance and risk management experience.He has extensive experience with the strategic and operational challenges of leading a company and a division of a global company.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Board Leadership Structure Mr. J. McCann serves as both our Chairman of the Board and our Chief Executive Officer.The Board has no policy that requires the combination or separation of the roles of Chairman and Chief Executive Officer.At this time, the Board believes that Mr. J. McCann is the director best suited to serve as Chairman of the Board.As the founder of the Company, he is most familiar with the Company’s business and industry.He is uniquely situated to identify strategic priorities and to lead the Board in discussions regarding strategy and business planning and operations.The Board believes that Mr. J. McCann’s dual role allows for a unified leadership and direction for the Board and the Company’s executive management team.In addition, his service on other public company boards of directors and their Compensation Committees provide the Board with valuable board-level experience. The Company does not currently have a lead independent director. Board Oversight of Risk Management The Board of Directors, as a whole and through its committees, oversees the Company’s risk management process, including operational, financial, legal, strategic, marketing and brand reputation risks.The Audit Committee assists the Board in the oversight of the risk management process.In addition, the Board is guided by management presentations at Board meetings and throughout the fiscal year that serve to provide visibility to the Board about the identification, evaluation and management of risks the Company is facing as well as how to mitigate such risks. Information about the Board and its Committees Each of our Directors, other than Messrs. James F. McCann and Christopher G. McCann, qualifies as an “independent director” as defined under the published listing requirements of the NASDAQ Stock Market.The NASDAQ independence definition includes a series of objective tests.For example, an independent director may not be employed by us and may not engage in certain types of business dealings with the Company.In addition, as further required by NASDAQ rules, the Board has made a subjective determination as to each independent Director that no relationship exists which, in the opinion of the Board, would interfere with the exercise of independent judgment in carrying out the responsibilities of a Director.In making these determinations, the Board reviewed and discussed information provided by the Directors and by the Company with regard to each Director’s business and personal activities as they may relate to the Company and the Company’s management.In addition, as required by NASDAQ rules, the Board determined that the members of the Audit Committee each qualify as “independent” under special standards established by NASDAQ and the U.S. Securities and Exchange Commission (the “Commission”) for members of audit committees.The Board does not have a formal policy with respect to diversity.The Board and Nominating and Corporate Governance Committee believe that it is critical for the Directorsto have varying points of view, with a broad spectrum of experience, education, skills, backgrounds professional and life experience that when viewed as the collective group, provide an ample blend of perspectives to allow the Board to fulfill its duties to the long-term interests of the Company’s shareholders. The table below provides current membership and meeting information for each of the Board committees for Fiscal 2011. Current Membership: Directors Audit Committee Compensation Committee Nominating and Corporate Governance Committee Secondary Compensation Committee James F. McCann X Christopher G. McCann Jeffrey C. Walker X X* Lawrence Calcano X X John J. Conefry, Jr. X* X Leonard J. Elmore X* James Cannavino Larry Zarin X X Total Meetings in Fiscal 2011 5 1 1 3 * Committee Chairperson Audit Committee The Audit Committee of the Board of Directors reports to the Board regarding the appointment of the Company’s independent registered public accountants, the scope and results of its annual audits, compliance with accounting and financial policies and management’s procedures and policies relative to the adequacy of internal accounting controls.The Company’s Board of Directors adopted a written charter for the Audit Committee in January 2000, as amended in August 2003, which outlines the responsibilities of the Audit Committee.A current copy of the charter of the Audit Committee is available on our website located at www.1800flowers.com under the Investor Relations section of the website. Each member of the Audit Committee is “financially literate” as required by NASDAQ rules.The Audit Committee also includes at least one member, John J. Conefry, Jr., who was determined by the Board to meet the qualifications of an “audit committee financial expert” in accordance with commission rules and to meet the qualifications of “financial sophistication” in accordance with NASDAQ rules.Stockholders should understand that these designations related to our Audit Committee members’ experience and understanding with respect to certain accounting and auditing matters and do not impose upon any of them any duties, obligations or liabilities that are greater than those generally imposed on a member of the Audit Committee or of the Board. Compensation Committee The Compensation Committee of the Board of Directors establishes the Company’s compensation philosophy and makes a final determination on all forms of compensation to be provided to the Company’s Section 16 Executive Officers (“Executive Officers”), including base salary and the provisions of the Sharing Success Program under which annual incentive compensation may be awarded.In addition, the Compensation Committee administers the Company’s 2003 Long Term Incentive and Share Award Plan (“2003 Plan”) under which option grants, stock appreciation rights, restricted awards, performance awards and equity awards may be made to Directors, officers, employees of, and consultants to, the Company and its subsidiaries.See “Named Executive Officer Compensation—Compensation Discussion and Analysis—Sharing Success Program and Long-Term Incentive Equity Awards.”The Board of Directors has authorized a Secondary Committee of the Compensation Committee (the “Secondary Committee”), which consists of Mr. James F. McCann, to also review awards for all of the Company’s employees, other than its Executive Officers.The Compensation Committee also makes recommendations to the Board of Directors regarding Director’s compensation.The Company’s Board of Directors adopted a written charter for the Compensation Committee in June 2003, which outlines the responsibilities of the Compensation Committee.All of the members of the Company’s compensation committee are independent directors and have never been employees of the Company.A current copy of the charter of the Compensation Committee is available on our web site located at www.1800flowers.com under the Investor Relations section of the website. Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee is responsible for the oversight of the evaluation of the Board of Directors, including its size and composition; it reviews and reassesses the adequacy of corporate governance guidelines and practices and develops and recommends to the Board the Company’s corporate governance guidelines and practices; and identifies and evaluates individuals qualified to become Board members and recommends to the Board, Director nominees for election and re-election.The Nominating and Corporate Governance Committee will consider recommendations for prospective nominees for the Board from other members of the Board, management and others, including Stockholders, and may employ third-party search firms.The Company’s Board of Directors adopted a written charter for the Nominating and Corporate Governance Committee in June 2003, which outlines the responsibilities of the Committee.A current copy of the charter of the Nominating and Corporate Governance Committee is available on our website located at www.1800flowers.com under the Investor Relations section of the website. Compensation Committee Interlocks and Insider Participation No interlocking relationships exist between the Board of Directors or the Compensation Committee and the Board of Directors or the compensation committee of any other company, nor has any such interlocking relationship existed in the past.No member of the Compensation Committee was an officer or employee of the Company at any time during Fiscal 2011. Communication with Board of Directors The Nominating and Corporate Governance Committee, on behalf of the Board, reviews letters from stockholders concerning the Company’s Annual Meeting of Stockholders and governance process, including recommendations of director candidates, and makes recommendations to the Board based on such communications.Stockholders can send communications to the Board and to the non-management Directors by mail in care of the Corporate Secretary at One Old Country Road, Suite 500, Carle Place, NY 11514, Attention:Gerard M. Gallagher, and should specify the intended recipient or recipients.All such communications, other than unsolicited commercial solicitations or communications will be forwarded to the appropriate Director or Directors for review.Any such unsolicited commercial solicitation or communication not forwarded to the appropriate Director or Directors will be available to any non-management Director who wishes to review it. Attendance at Meetings During Fiscal 2011, the Board of Directors held four meetings and acted by unanimous written consent on four occasions.During Fiscal 2011, all incumbent Directors attended at least 75% of the meetings of the Board of Directors and the meetings held by all committees of the Board of which they were a member. We expect Messrs. J. McCann and C. McCann,and no other directors, to attend the Annual Meeting; Messrs. J. McCann and C. McCann, and no other directors,attended last year’s Annual Meeting of the Stockholders. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 (“Exchange Act”) requires our Executive Officers and Directors, and persons who own more than 10% of a registered class of our equity securities, to file reports of ownership and changes in ownership with the Commission.Executive Officers, Directors, and greater than 10% stockholders are required by Commission regulations to furnish us with copies of all reports they file pursuant to Section 16(a). Based on a review of the copies of such reports furnished to us, we believe that all Section 16(a) filing requirements applicable to our Executive Officers, Directors and greater than 10% stockholders have been satisfied, with the exception of the following inadvertent late filings. Each of our Section 16 officers filed a late Form 4 on October 28, 2011 relating to restricted shares of Common Stock which were subject to performance criteria that were determined to have been met on August 30, 2011 and were inadvertently not previously reported. The awards for NEOs were disclosed in our proxy. Such restricted shares were also subject to time vesting which were duly reported in previously filed Form 4s.One-third of the shares vested on October 26, 2011, one-third vest on October 26, 2012 and one-third vest on October 26, 2013, except that certain shares owned by Mr. C. McCann vest ratably over an eight year period with one-eighth of such shares having vested on October 26, 2011.Form 4s will also be filed for Messrs. J. McCann, C. McCann, Shea, Taiclet, Nance and Bozzo relating to shares of Common Stock which the Company is required to withhold on the vesting date at the then market value topay the taxes for such shares of Common Stock that were inadvertently not previously reported. In addition, Mr. J. McCann failed to report on Form 5 (i) a gift on December 28, 2010 of an interest in a family limited partnership to a trust established for the benefit of his granddaughter representing 69,444 shares of Class B Common Stock, and (ii) a distribution on May 13, 2011 from a grantor retained annuity trust of 2,024,060 shares of Class B Common Stock to trusts established for the benefit of his children. Compensation of Directors In fiscal 2011, which ended on July 3, 2011, non-employee members of the Company's Board of Directors received the following compensation: * An annual retainer of $30,000 paid to Board Members on the date of the Annual Meeting.The retainer for fiscal 2011 increased from $12,500 in fiscal 2010, coinciding with the elimination, effective with the 2010 Annual Meeting, of the per meeting fee described below. * A per meeting fee (Board or Committee) of $2,500 for personal attendance, and a per meeting fee (Board or Committee) of $1,000 for telephonic attendance, excluding Committee meetings held on the same day as a meeting of the full Board. The per meeting fee was eliminated effective on the date of the 2010 Annual Meeting, coinciding with the change in the annual retainer. * An annual retainer of $5,000 for each Board Committee Chairperson, except for the Audit Committee Chairperson who receives an annual retainer of $10,000.These retainers are paid on the date of the Annual Meeting. * An annual restricted stock award of the Company's Class A Common Stock, granted on the date of the Annual Meeting, equal to the value of $20,000. The actual number of shares shall be determined by the closing price of the shares on the date of the Annual Meeting. These shares vest ratably over a three-year period, with one-third of the award vesting on each of the anniversary dates of the Annual Meeting subsequent to the grant date. Prior to the 2010 Annual Meeting, non-employee members received an annual award of 10,000 options, or, in lieu thereof, the equivalent number of restricted stock awards based upon a 4 to 1 ratio between options and restricted stock awards. Such options and shares, which were granted on the date of the Annual Meeting, vested immediately. The following table includes information about compensation paid to our non-employee directors for the fiscal year ended July 3, 2011: Director Annual Cash Retainer Committee Meeting Fees Committee Chairman Fees Fees Earned or Paid in Cash (1) Stock Awards (2) Option Awards (3) Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings($) All Other Compensation ($) Total Lawrence Calcano 0 0 0 0 0 James Cannavino 0 0 0 0 0 John J. Conefry, Jr. 0 0 0 0 Leonard J. Elmore 0 0 0 0 Jan L. Murley (4) 0 0 0 0 0 0 0 Jeffrey C. Walker Larry Zarin 0 0 0 0 0 0 0 0 0 Total Fees Earned or Paid in Cash combines the amounts in the three preceding columns. Stock awards reflect the aggregate grant date fair value of restricted stock awards computed in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 718, “Compensation— Stock Compensation." The aggregate grant date fair value for restricted stock awards is calculated by multiplying the number of restricted stock awards by the closing market price of the Common Stock on the date the restricted stock awards are credited to a director’s account. These award fair values have been determined based on the assumptions set forth in Note 12, "Stock Based Compensation" in the Notes to the Consolidated Financial Statements in the Company's Annual Report on Form 10-K for the fiscal year ended July 3, 2011. On the date of each Annual Meeting, each Independent Director shall receive shares of the Company's Class A Common Stock equal to a value of $20,000. The actual number of shares shall be determined by the closing price of the shares on the date of the Annual Meeting (the Grant Date). These shares vest ratably over a three-year period, with one-third of the award vesting on each of the anniversary dates of the Annual Meeting subsequent to the Grant Date. No stock options were granted in fiscal 2011. As of July 3, 2011, each non-employee director of the Company held the following aggregate number of option awards and unvested stock awards: Unvested Option Name Stock Awards (#) Awards Outstanding(#) Lawrence Calcano James Cannavino John J. Conefry, Jr. Leonard J. Elmore Jan L. Murley (4) - - Jeffrey C. Walker Larry Zarin Ms. Murley’s term concluded at the 2010 Annual Meeting. Compensation information on James F. McCann and Christopher G. McCann, who are Directors, as well as Executive Officers of the Company, is contained under the section titled “Executive Compensation and Other Information—Summary Compensation Table” EXECUTIVE COMPENSATION AND OTHER INFORMATION The following individuals were serving as Executive Officers of the Company on October13, 2011: Name Age Position with the Company James F. McCann 60 Chairman of the Board and Chief Executive Officer Christopher G. McCann 50 Director and President, 1-800-Flowers.com, Inc. and President, Consumer Floral Group William E. Shea 52 Senior Vice President, Treasurer, Chief Financial Officer Gerard M. Gallagher 58 General Counsel, Senior Vice President of Business Affairs, Corporate Secretary Stephen J. Bozzo 56 Senior Vice President and Chief Information Officer David Taiclet Mark L. Nance 48 61 President, Gourmet Food & Gift Baskets President, BloomNet Information Concerning Executive Officers Who Are Not Directors William E. Shea has been our Senior Vice President, Treasurer and Chief Financial Officer since September 2000.Before holding his current position, Mr. Shea was our Vice President of Finance and Corporate Controller after joining us in April 1996.From 1980 until joining us, Mr. Shea was a certified public accountant with Ernst & Young LLP. Gerard M. Gallagher has been our General Counsel, Senior Vice President of Business Affairs and Corporate Secretary since August 1999 and has been providing legal services to the Company since its inception.Mr. Gallagher is the founder and a managing partner in the law firm of Gallagher, Walker, Bianco and Plastaras, LLP based in Mineola, New York, specializing in corporate, litigation and intellectual property matters since 1993.Mr. Gallagher is duly admitted to practice before the New York State Courts and the United States District Courts of both the Eastern District and Southern District of New York. Stephen J. Bozzo has been our Senior Vice President, Chief Information Officer since May 2007.Prior to joining the Company, Mr. Bozzo served as Chief Information Officer for the International Division of MetLife Insurance Company from 2001.Mr. Bozzo’s business background includes senior executive positions at Bear Stearns Inc. as Managing Director Principle, AIG as Senior Vice President Telecommunications and Technical Services and Chase Manhattan Bank, where he was Senior Vice President Global Telecommunications. David Taiclet has been our President of Gourmet Food & Gift Baskets since October 2008 and prior to that served as Chief Executive Officer of Fannie May Confections Brands, Inc. from May 2006, upon our acquisition of the Company.Prior thereto and commencing in 1995, Mr. Taiclet was a co-Founder of a business that ultimately became known as Fannie May Confections Brands, Inc. (formerly Alpine Confections, Inc), a multi-branded and multi-channel retailer, manufacturer, and distributor of confectionery and specialty food products.From May 1991 to January 1995, Mr. Taiclet served in a variety of management positions with Cargill, Inc., including in the Strategy and Business Development Group.Cargill, Inc. is an international marketer, processor and distributor of food, financial and industrial products.Mr. Taiclet also served four years of active duty in the U.S. Army, attaining the rank of Captain. Mark L. Nance has been President of BloomNet since August 2006.Before holding his current position, Mr. Nance was a Senior Vice President, Sales and Marketing for BloomNet after joining us in December 2004.Before joining us, Mr. Nance was an Executive Vice President and General Manager with Teleflora, LLC from November 2000 until June 2004 and held various senior level positions at American Floral Services, Inc. from 1983 to 2000. Compensation Discussion and Analysis Compensation Philosophy and Objectives This section discusses compensation to our Named Executive Officers, which consist of our Chief Executive Officer, our Chief Financial Officer andthe three next most highly compensated Executive Officers of the Company, as determined under the rules of the Commission (collectively, the “NEO’s”). The Compensation Committee believes that the compensation programs for its NEO’s, as well as all of its Executive Officers, should reflect the Company’s performance and the value created for the Company’s stockholders.In addition, the compensation programs should support the short-term and long-term strategic goals and values of the Company and should reward individual loyalty to the Company and contribution to the Company’s success.The Company is engaged in a very competitive industry, and the Company’s success depends upon its ability to attract and retain qualified Executive Officers through the competitive compensation packages it offers to such individuals. The fundamental policy of the Compensation Committee is to provide the Company’s NEO’s, as well as its Executive Officers, with competitive compensation opportunities based upon their contribution to the development and financial success of the Company.It is the Compensation Committee’s philosophy that a significant portion of each NEO’s and Executive Officer’s compensation should be contingent upon the Company’s financial performance.The Company also acknowledges the importance of attracting and retaining talented, motivated and success-oriented Executive Officers who share our overall corporate philosophy and will enable our Company to achieve its short and long-term goals.Accordingly, the compensation package for each NEO and Executive Officer is comprised of three elements:(i) base salary; (ii) annual incentives and (iii) long-term incentive equity awards. Guiding Principles: · Growth - To create an atmosphere that encourages superior growth and performance of the Company while also offering personal and professional growth. · Teamwork - To encourage executives to work together effectively and efficiently so that company goals can be fully realized. · Innovation - To encourage and reward creativity and innovation, including the development of new ideas and business opportunities for the Company. · Market competitiveness - To offer a strong, comprehensive compensation package that will enable the Company to attract and retain qualified executive talent. Setting Executive Compensation We compete for senior executive talent with many leading companies.In order to stay competitive in the marketplace, a critical component of which is the recruitment and retention of executive talent, we annually review the market competitiveness of our Executive Officer compensation programs.The Compensation Committee also reviews the Company’s recent historical compensation practices for its executives, and considers recommendations from the Chief Executive Officer and President regarding the compensation of their direct reports, who include the other NEO’s. Elements of Compensation The Compensation Committee believes that we can maximize the effectiveness of our compensation program by ensuring that all program elements are working in concert to motivate and reward performance.The elements of our executive compensation program are detailed below, together with the principal factors which the Compensation Committee considers in reviewing the components of each Executive Officer’s compensation package.In general, for each compensation element, these factors include:the key role each Executive Officer performs for the Company; the benefit to the Company in assuring the retention of his or her services; the performance of the Company during the past fiscal year; the competitive market conditions for executive compensation; the executive’s prior year compensation; and the objective evaluation of the Executive Officer’s performance.The Compensation Committee may also, however, in its discretion, apply other factors with respect to executive compensation.We believe that our executive compensation program effectively strengthens the mutuality of interests between the Executive Officers and the Company’s stockholders, which results in greater Company performance. Base Salary.The Compensation Committee views base salary as the assured element of compensation that permits income predictability.Subject to existing employment agreements, our objective is to set base salary levels at the competitive norm.However, individual salaries may be above or below the competitive norm to reflect the strategic role, experience, proficiency and performance of the executive.Incumbents who have been in their positions for a longer period of time, and whose performance is superior, may be paid above the competitive norm.In addition, in the case of seasoned executives with strategic value who are newly hired into the Company, it may be necessary to pay above the competitive norm in order to attract the best candidates to the Company. The minimum base salaries for Messrs. J. McCann and C. McCann are primarily prescribed in their employment agreements (see below for description of the employment agreements in the “Narrative Disclosure to Summary Compensation Table—Grants of Plan-Based Awards—Employment Agreements”).Annual base salary increases for the NEO’s and other Executive Officers are determined on the basis of the employment agreements (for Messrs. J. McCann and C. McCann), as well as the following factors:the performance of the executive versus job responsibilities; the relationship between current salary and the range for the executive’s level, ranges having been set in part based on the competitive norm in the industry; the average size of salary increase based upon the Company’s financial performance; and whether the responsibilities or criticality of the position of the incumbents have been changed during the preceding year.The weight given to each of these factors may differ from individual to individual as the Compensation Committee deems appropriate.Increases for Fiscal 2011 for Messrs. J. McCann, C. McCann, Shea, Gallagher and Taiclet were 0%, 2.3%, 2.8%, 2.3% and 11.8%, respectively.Mr. Taiclet’s increase was in recognition of the performance of the Gourmet Food and Gift Basket segment in a challenging economic environment under Mr. Taiclet’s leadership. Annual Incentive Award.Annual incentive awards play a significant role in the Company’s overall compensation package for its Executive Officers.The annual incentive award for the NEO’s is based upon the Company’s financial performance and, in the case of Messrs. C. McCann and Taiclet, also includes brand specific financial performance.This balance supports the accomplishment of the Company’s overall financial objectives and rewards the individual contributions of our NEO’s.Annual incentive programs for Executive Officers support the following company objectives: · Communication of important goals through performance targets that are aligned with business strategies. · Motivation for the entire management team to work together toward a common set of goals. · Reward executives on the basis of results achieved. · Deliver annual incentive opportunities and payments through a structured, performance driven, objective mechanism. · Deliver a competitive level of compensation that is fully competitive with industry practice. NEO’s are eligible to receive annual incentive awards under the Company’s Sharing Success Program. Sharing Success Program.The Sharing Success Program is intended to cover management positions, including the NEO’s.Each eligible plan participant is assigned a target award (expressed as a percentage of base salary) which represents the level of incentive award the participant can expect to earn in the event all performance measures are achieved at 100% during the ensuing fiscal year.For each fiscal year, specific performance measures are established by the Compensation Committee that reflect the key strategic and business goals established by the business plan for that year.EBITDA as used for purposes of the Sharing Success Program is defined as net income before interest, taxes, depreciation, amortization and stock based compensation expense on a pre-bonus basis (“Plan EBITDA”).Modified Free Cash Flow as used for purposes of the Sharing Success Program is defined as Plan EBITDA adjusted for the change in inventory for the fiscal year (“Modified Free Cash Flow”). For Fiscal 2011, in the case of Messrs. J. McCann and Gallagher, the achievement of Company-wide Plan EBITDA, was the performance measure selected for their annual incentive awards.For Mr. Shea, performance measures were the achievement of Company-wide Plan EBITDA and Modified Free Cash Flow.For Mr. C. McCann, performance measures were the aggregate of: (i)the achievement of brand-specific Plan EBITDA, (ii) brand-specific Modified Free Cash Flow, (iii)the achievement of Company-wide Plan EBITDA and (iv) the achievement of Company-wide Plan Modified Free Cash Flow.For Mr. Taiclet, performance measures were the aggregate of: (i)the achievement of brand-specific Plan EBITDA, (ii) brand-specific Modified Free Cash Flow and (iii)the achievement of Company-wide Plan EBITDA.In order for Messrs. C. McCann and Taiclet to receive an award related to Company-wide Plan EBITDA, 80% of the brand-specific performance measures must be achieved. The following table presents the NEO’s targeted incentive award opportunity, as a percentage of their salary (“target award”), and the performance measures and relative weighting of their components for Fiscal 2011: Target Weighting of Performance Measures Award Company-wide Brand-specific Name (% of Salary) EBITDA Modified FCF Sub-total EBITDA Modified FCF Subtotal Total James F. McCann % n/a n/a n/a 100.0% Chairman of the Board and Chief Executive Officer William E. Shea % n/a n/a n/a 100.0% Senior Vice President, Treasurer, and Chief Financial Officer Christopher G. McCann % 100.0% Director, President, 1-800-Flowers.com, Inc. and President, Consumer Floral Group Gerard M. Gallagher % n/a n/a n/a 100.0% General Counsel, Senior Vice President of Business Affairs and Corporate Secretary David Taiclet % 100.0% President of Gourmet Foods and Gift Baskets When Company-wide and/or brand-specific actual results exceed or fall below performance measures, actual awards are proportionately increased or decreased from the target awards. Participants may earn no Company-wide or brand-specific bonus if the threshold performance measures are not met (defined as achievement of 85% of performance measures, resulting in a 50% pay-out of target award) and no participant may be paid an incentive award under the Sharing Success Program in excess of maximum (defined as achievement of 180% of performance measures, resulting in a 200% pay-out of target award), as presented in the table below.In addition, all participants must be actively employed at the time of payment in order to qualify for the award. Achievement of Target Performance Award Measures Multiple 180% 200% (max) 160% 175% 140% 150% 120% 125% 100% 100% 94% 75% 85% 50% Below 85% 0% For Fiscal 2011, the Company’s performance measures were a function of achieving specifiedEBITDA and Modified Free Cash Flow targets. For Fiscal 2011, the Company-wide performance measures were as follows:Company-wide Plan EBITDA of $39.0 mm and Modified Free Cash Flowof $35.8 mm.Brand-specific measures for Fiscal 2011 for Consumer Floral (which for the purposes of the Sharing Success Program is defined as Consumer Floral, Bloomnet and 1-800-Baskets) were as follows:(i) Plan EBITDA of $45.1mmand (iii) ModifiedFree Cash Flow of$44.3 mm.Brand-specific measures for Fiscal 2011 for Gourmet Food & Gift Baskets were as follows:(i) Plan EBITDA of $30.8mmand (iii) ModifiedFree Cash Flow of$27.7 mm. The following table reflects the relationship of actual performance against the Company’s performance measures and the resulting Total Payout Factor for the Company’s Sharing Success Program.The performance measures range from “threshold” (the minimum achievement level of the performance measure at which an executive may earn 50% of the target award) to “maximum” (the maximum achievement level of the performance measure at which an executive may earn 200% of the target award). The Target Award Multiples are then weighted to produce a “Total Payout Factor.” The Total Payout Factor is multiplied by each executive’s target award percentage and weighting of performance measures to produce the executive’s cash bonus award. Performance/Payout Relationship ($'s in thousands) Calculation of Target Award Earned Threshold Maximum Target Weighting Total Performance Payout Performance Payout Performance Payout Actual Award of Payout Performance Metric Measures % Measures % Measures % Performance Multiple Result Factor % Company-wide Performance EBITDA Measure 50% 100% 200% 130.9% 100.0% 130.9% EBITDA and Modified Free-Cash Flow Measure EBITDA 50% 100% 200% 130.9% 85.0% 111.3% Modified Free Cash Flow 50% 100% 100% 124.6% 15.0% 18.7% Brand-specific Performance Consumer Floral EBITDA and Modified Free-Cash Flow Measure EBITDA 50% 100% 200% 139.4% 30.0% 41.8% Modified Free Cash Flow 50% 100% 100% 135.5% 7.5% 10.2% Gourmet Foods & Gift Baskets EBITDA and Modified Free-Cash Flow Measure EBITDA 50% 100% 200% 70.2% 60.0% 42.1% Modified Free Cash Flow 50% 100% 100% 71.0% 15.0% 10.7% During Fiscal 2011, the Company-wide Total Payout Factor was 130.9%. The Company-wide Total Payout Factor for Fiscal 2010, 2009, 2008 and 2007 was 0%, 0%, 0% and 75% of the target award, respectively. In Fiscal 2010, the Compensation Committee did exercise discretion in awarding cash bonus compensation under the Sharing Success Program to employees in the Consumer Floral Brand, BloomNet and Enterprise-wide shared services (i.e. executive, legal, human resources, finance and IT), resulting in awards that ranged from 14.1% to 18.75% of the individual’s Target Award.As a result, bonuses paid to Messrs. J. McCann, C. McCann, Shea and Gallagher were: $182,822, $95,723, $29,475 and $28,296, respectively.Brand-specific performance measures were achieved for Gourmet Food and Gift Baskets ( 74.1 %).As a result, Mr. Taiclet received a cash bonus of $97,256. Long-Term Incentive Equity Awards.In order to structure a long term incentive program for the Company’s Executive Officers that would tie a significant portion of their compensation to the profitability of the Company, the Compensation Committee evaluated its long term incentive equity awards.All award grants are designed to align the interests of each Executive Officer with those of the stockholders and provide each individual with a significant incentive to manage the Company from the perspective of an owner with an equity stake in the Company. The grant of an award is set at a level intended to create a meaningful incentive based in part on the Executive Officer’s and NEO’s current position with the Company, the base salary associated with that position, the size of comparable awards made to individuals in similar positions within the industry, and the individual’s personal performance in recent periods.The Compensation Committee also takes into account the number of awards held by the Executive Officer in order to maintain an appropriate level of incentive for that individual.The Compensation Committee has the authority to review extraordinary events that impact on the Company’s performance and may adjust the calculation of an award by taking into account the effect of any such extraordinary events. The Compensation Committee did not exercise such authority in Fiscal 2011. Historically, the Company granted a target number of shares under its Long Term Incentive Plan (“LTIP”) that was in place from fiscal 2007 through fiscal 2009.Due to the downturn in the economic environment, the goals that were set for the LTIP during these fiscal years were no longer achievable and therefore the performance awards that could have been granted under the LTIP are not attainable.In accordance with the Company’s compensation philosophy and in an effort to retain its Executive Officers and key talent, the Board of Directors approved a stock award grant in May 2009 (See “Summary Compensation Table”).No stock awards were granted to the Executive Officers in Fiscal 2010 in light of the May 2009 award. In Fiscal 2011, the Compensation Committee approved an equity award grant for management level employees with a grant date of October 26, 2010.This grant intended to align shareholder interest in the long-term growth of the Company, as well as address, employee retention concerns. Therefore the shares granted thereunder are 50% time-vested and 50% performance based.The Fiscal 2011 equity award grant provided for 100% of the performance-based target shares to be earned upon the achievement of $39.0 million in Plan EBITDA and 50% of the performance-based target shares to be earned upon the achievement 85% of Plan EBITDA.All of the shares, time-vesting and performance-based,which wereearned, vest ratably over a three year period from the grant date (See “Summary Compensation Table”). The Board also approved a grant to Mr. C. McCann, of 300,000 performance-based restricted shares and 1,000,000 nonqualified stock options.The grant date was October 26, 2010.Subject to continued employment, the restricted shares,which were earned, and the options will vest ratably over an 8-year period from the grant date.This award was in recognition of both Mr. C. McCann’s 20+ years of service to the Company and his assumption of the role of President for the Consumer Floral brand and taking control of and responsibility for its day-to-day operations while maintaining his position as President of the Company (See “Summary Compensation Table”). On August 31, 2011, the Compensation Committee approved a grant to Mr. C. McCann of 1,000,000 nonqualified stock options and specified a grant date of November 1, 2011.Subject to continued employment (except in the event of death or permanent disability as defined in theRestricted Share Agreement), the options will vest ratably over an 8-year period from the grant date. This award is in recognition of Mr. C. McCann’s dual role as both President of the Company and the Consumer Floral brand, as well as, the significant improvement in the Consumer Floral brand’s performance results under his leadership. Executive Benefits The Company’s NEO’s, except for Mr. Gallagher, are eligible for the same level and offering of benefits made available to other employees, including our 401(k) Profit Sharing Plan (which includes a discretionary annual Company contribution), health care plan and other welfare benefit programs.We do not currently maintain any qualified or nonqualified defined benefit pension plans or nonqualified deferred compensation plans for our NEO’s, except for the Nonqualified Supplemental Deferred Compensation Plan discussed below. During Fiscal 2011, the Company offered a Nonqualified Supplemental Deferred Compensation Plan for certain executives.Participants can defer from 1% up to a maximum of 100% of salary and performance and non-performance based bonus.The Company will match 50% of the deferrals made by each participant during the applicable period, up to a maximum of $2,500.The participants are vested in the Company’s contributions based upon years of participation in the Plan.Distributions will be made to participants upon termination of employment or death in a lump sum, unless installments are selected. Perquisites We do not routinely provide any significant perquisites to our NEO’s.Except for Messrs. J. McCann and C. McCann’s perquisite which is disclosed in the Summary Compensation Table, the value of perquisites to each other NEO in Fiscal 2011 did not exceed $10,000. Severance/Change of Control We do not maintain any severance or change of control plans or agreements.However, pursuant to the terms of employment agreements and incentive plans, certain NEO’s are eligible to receive severance and other benefits in the case of certain termination events and in the case of a change in control.See “Potential Payments upon Termination and Change in Control” below. Management’s Role in Setting Executive Compensation Although the Compensation Committee of the Board of Directors establishes the Company’s compensation philosophy and makes the final determinations on all compensation paid to our Executive Officers, the Chief Executive Officer and President work closely with the Senior Vice President of Human Resources to develop compensation programs and policies and make recommendations regarding annual adjustments to the Executive Officers’ salaries and incentive award opportunities (other than their own compensation). Compensation Deductibility Policy A federal income tax deduction will generally be available for annual compensation in excess of $1 million paid to the Chief Executive Officer and the three other most highly compensated executive officers (other than the Chief Financial Officer) of a public corporation only if such compensation is “performance-based” and complies with certain other tax law requirements.The 2003 Long Term Incentive and Share Award Plan and the Section 16 Executive Officers Bonus Plan contain certain provisions which are intended to ensure that any compensation deemed paid in connection with the granting of Awards or bonus compensation will qualify as performance-based compensation. Although our policy is to maximize the deductibility of all executive compensation, the Compensation Committee retains the discretion to award compensation that is not deductible under Section 162(m) of the Code when it is in the best interests of the Company to do so. Compensation Committee Report The Compensation Committee has reviewed and discussed with management the Compensation Discussion and Analysis provisions to be included in the Company’s filings pursuant to the Securities Exchange Act of 1934.Based on the reviews and discussions referred to above, the Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis referred to above be included in such filings. Compensation Committee Jeffrey Walker, Chairman James Cannavino Larry Zarin Notwithstanding any Commission filing by the Company that includes or incorporates by reference other commission filings in their entirety, this Compensation Committee Report shall not be deemed to be “filed” with the Commission except as specifically provided otherwise therein. Summary Compensation Table Set forth below is summary compensation information for each person who was (1) at any time during fiscal 2011 our Chief Executive Officer or Chief Financial Officer and (2) at July 3, 2011, one of our three most highly compensated Executive Officers, other than the Chief Executive Officer and the Chief Financial Officer. Change in Pension Value and Nonqualified Non-Equity Deferred Stock Option Incentive Plan Compensation All Other Salary Bonus Awards (4) Awards (5) Compensation (6) Earnings Compensation (7) Total Name and Principal Position (1) Year James F. McCann $ $
